Per Curiam.

After a fairly extensive hearing, at which the boy, then twelve, now fourteen, years old, testified, the Referee, appointed to hear and determine the matter, decided that the “ boy’s welfare ” called for modification of the decree in the respects requested, and the Appellate Division affirmed. There being ample evidence to support both the finding that the *139youngster was old enough to testify intelligently and the conclusion that the modification was for his best interests and welfare, the order appealed from should be affirmed, with costs.